Exhibit THIRD ARTICLES OF AMENDMENT AND RESTATEMENT OF DESERT CAPITAL REIT, INC. Desert Capital REIT, Inc., a Maryland corporation (the “Corporation”), with its principal Maryland office at c/o The Corporation Trust, Incorporated, 300 East Lombard Street, Baltimore, Maryland21202, hereby certifies that: FIRST:The amendments set forth in these Third Articles of Amendment and Restatement (“Articles”) were recommended by the Board of Directors of the Corporation and approved by the stockholders. SECOND:The Corporation desires to, and does hereby, amend and restate its Second Articles of Amendment and Restatement as currently in effect and as hereinafter amended. THIRD:The amendments set forth in these Articles, among other things, make certain changes to the indemnification provisions and certain other provisions. FOURTH:The amendments set forth in these Third Articles of Amendment and Restatement have not changed the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption of any shares of stock originally authorized in the Second Articles of Amendment and Restatement. FIFTH:The following provisions are all the provisions of the Third Articles of Amendment and Restatement currently in effect and as hereinafter amended and restated: ARTICLE I [RESERVED] ARTICLE II NAME The name of the corporation (which is hereinafter referred to as the “Corporation”) is:Desert Capital REIT, Inc. ARTICLE III PURPOSES The purpose for which the Corporation is formed is to engage in any lawful business or other activity (including, without limitation or obligation, engaging in business as a REIT) for which corporations may be organized under the general laws of the State of Maryland as now or hereafter in force.For purposes of this charter (this “Charter”), “REIT” means a real estate investment trust under Sections856 through 860 of the Internal Revenue Code of 1986, as amended, or any successor statute (the “Code”). ARTICLE IV PRINCIPAL OFFICE IN MARYLAND AND RESIDENT AGENT The address of the principal office of the Corporation in Maryland is c/o The Corporation Trust Incorporated, 300 East Lombard Street, Baltimore, Maryland 21202.The name of the resident agent of the Corporation in Maryland is The Corporation Trust, Incorporated, whose address is 300 East Lombard Street, Baltimore, Maryland21202.The resident agent is a Maryland corporation. The Corporation may have such offices or places of business within or outside the State of Maryland as the Board of Directors of the Corporation (the “Board of Directors”) may from time to time determine. ARTICLE V STOCK Section 5.1Authorized Shares of Capital Stock. (a)Authorized Shares.The total number of shares of stock of all classes that the Corporation has authority to issue is One Hundred Fifteen Million (115,000,000) shares of stock, consisting of:(i) One Hundred Million (100,000,000) shares of Common Stock, each having a par value of one cent ($0.01) (“Common Stock”); and (ii) Fifteen Million (15,000,000) shares of Preferred Stock, each having a par value of one cent ($0.01) (“Preferred Stock”), which may be issued in one or more classes or series as described in
